DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection. 
With respect to the last office action,  Applicant amendments claims, discusses the prior arts of record, the office action and further argues that the PARs do not teach the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant’s arguments/amendments, however the PARs still meet the amended claims limitations for these reasons: besides the teachings of the primary PAR (PPAR or PETRANGEL), disclosing MS/Nodes monitor chunk request messages of MDs and responsive to the request, where the MDs selects of a quality index, based on MOS,  of chunks from a plurality of selectable quality index or level (of presentations) during transmission over the data transmission path to the MDs based on rendering performance of the streaming videos, including analysis data includes activity information (local performance or quality information during rendering “viewership scores”, [0020-0026]) associated with content included in a corresponding segment of the video; uses reinforcement learning of MDs to allow dynamic selection of the best quality under dynamic network conditions including the use of Mean Opinion Score (MOS) algorithm to determine an indication of perceived AV quality ([0018-0024], [0030-0034], [0038-0039], [0063-0076], [0078-0083] and [0088-0098]); KOTTKE, meets the amended claims limitations “generating, at the server, by inputting video features for each segment of the video into a trained model, a group of quality metrics for each segment from the plurality of segments and for each format from a group of available formats for the video, wherein each quality metric for a subsequent segment of the video corresponds to a difference between a quality metric for the subsequent segment and the quality metric for a preceding segment” ([see 0006-0007], [0013-0014], [0021-0026], [0034-0037], [0055-0066] and [0071-0083]); KOTTKE discloses video characterization for smart encoding based on perceptual quality optimization and further discloses selecting sets of videos for a training set that models video quality, where the training set of model is recalculated with the rest of the videos whose estimated bitrates and thresholds and where the models area associated with I-frame, B-frame, P-frames, etc.; and further discloses “generating, at the server, by inputting the video features for each segment of the video into a second trained model, a group of predicted viewership scores for each format from the group of available formats for the video; selecting, at the server, a first format for a first segment of the video based on the group of quality metrics for the first segment and based on the group of predicted viewership scores for the first segment;” ([0018-0026], [0034-0037], [0055-0066] and [0071-0083]);), dynamically generates set(s); selects an initial or default and dynamically generating set(s) of trained model(s) based on dynamically changing configuration parameters; As discussed below, the PPAR or PETRANGEL), discloses MS/Nodes monitor chunk request messages of MDs and responsive to the request, the MDs selects of a quality index, based on MOS,  of chunks from a plurality of selectable quality index or level (of presentations) during transmission over the data transmission path to the MDs based on rendering performance of the streaming videos, including analysis data includes activity information (local performance or quality information during rendering “viewership scores”, [0020-0026]) associated with content included in a corresponding segment of the video; uses reinforcement learning of MDs to allow dynamic selection of the best quality under dynamic network conditions including the use of Mean Opinion Score (MOS) algorithm to determine an indication of perceived AV quality ([0018-0024], [0030-BUT appears silent as to identifying a group of quality metrics for each of a plurality of chunks of the video, generating, at the server, by inputting video features for each segment of the video into a trained model, a group of quality metrics for each segment from the plurality of segments and for each format from a group of available formats for the video, wherein each quality metric for a subsequent segment of the video corresponds to a difference between a quality metric for the subsequent segment and the quality metric for a preceding segment and generating, at the server, by inputting the video features for each segment of the video into a second trained model, a group of predicted viewership scores for each format from the group of available formats for the video; selecting, at the server, a first format for a first segment of the video based on the group of quality metrics for the first segment and based on the group of predicted viewership scores for the first segment” and further analyzing other parameters based on the group of quality metrics of segment(s) of the video; However, in the same field of endeavor, KOTTKE discloses video characterization for smart encoding based on perceptual quality optimization and further discloses receiving plurality of inputs or propagated signal of various medium (radio, infrared, laser, etc.), processing, identifying a group of quality metrics for each of a plurality of chunks of the video, generating, at the server, by inputting video features for each segment of the video into a trained model, a group of quality metrics for each segment from the plurality of segments and for each format from a group of available formats for the video, wherein each quality metric for a subsequent segment of the video corresponds to a difference between a quality metric for the subsequent segment and the quality metric for a preceding segment and generating, at the server, by inputting the video features for each segment of the video into a second trained model, a group of predicted viewership scores for each format from the group of available formats for the video; selecting, at the server, a first format for a first segment of the video based on the group of quality metrics for the first segment and based on the group of predicted viewership scores for the first segment” and further analyzing other parameters based on discloses using Just Noticeable Difference (JND) scores that indicate a minimum difference in a value of the quality metric from the first segment of the video to the second segment of the video that is perceptible to a viewer of the video to determine that the format of the video is to be changed from the first format to the second format is based on JND scores for the first format and the second format, which meets the claim limitations “generating, at the server, by inputting video features for each segment of the video into a trained model, a group of quality metrics for each segment from the plurality of segments and for each format from a group of available formats for the video, wherein each quality metric for a subsequent segment of the video corresponds to a difference between a quality metric for the subsequent segment and the quality metric for a preceding segment and further analyzing other parameters based on the group of quality metrics of segment(s) of the video” (see figs.1-6, Abstract, [0017-0021], [0024-0027], [0033-0036], [0055-0071] and [0073-0083]), selects sets of videos for a training set that models video quality, where the training set of model is recalculated with the rest of the videos whose estimated bitrates and thresholds and where the models area associated with I-frame, B-frame, P-frames, etc.; the model is derived from generating training data through subjective tests of set of video encoding and other plurality of inputs, applied to segments of video, including predicting bitrate at different frame sizes; dynamically generates set(s); selects an initial or default and dynamically generating set(s) of trained model(s) based on dynamically changing configuration parameters, as discussed below with other teachings of the PARs. Hence the amended claims do not over the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is made FINAL.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-2, 4-10, 12-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETRANGELI et al (2016/0248835) in view of KOTTKE et al (2019/0289296).
	As to claims 1-2 and 4-8  PETRANGELI discloses fair adaptive streaming and further discloses a method for selecting video formats for adaptive video streaming, the method comprising:
	Receiving at the server including a hardware processor (Media Server “MS”, or Nodes or Host or Gateway “Nodes” “MS/Nodes” with hardware processor(s) that includes a proxy and other processing nodes/servers) an indication of a video to be presented on a user device (Adaptive Streaming Media Devices “MDs”) (fig.1, Abstract, [[0016-0020], [0061-0066], [0078-0083] and [0088-note ASMDs are configured to communicate messages or manifest file to MS/Nodes for requesting chunks; 
Identifying, at the server information indicating quality metrics (Quality Index that measures the overall video streaming quality based on some factors) corresponding to a plurality of segments of the video (figs.1-7B, [0018-0022], [0024-0026], [0064-0076-quality index], [0078-0083] and [0088-0098]), note the MS/Nodes, selects based on request and MDs processing capabilities, a quality index from a plurality of quality levels (using two or more parameters) with respective score (using MOS algorithm) and the MS/Nodes tracks and determines for each MD request estimated local quality information (quality level or QoE of rendering of chunks) using the quality level of the monitored chunk request messages; AV quality level of chunks are determined on the basis of the bitrate, data format (UHD or HD) and/or codec (CD); 
Generating, at the server, by inputting video features for each segment of the video into a trained model, a group of quality metrics for each segment from the plurality of segments and for each format from a group of available formats for the video, wherein each quality metric for a subsequent segment of the video corresponds to a difference between a quality metric for the subsequent segment and the quality metric for a preceding segment; Selecting at the server, a first format for a first segment of the video; causing, at the server, the first segment of the video to be presented on the user device; identifying, at the server, a quality of a network connection between the user device and the server that hosts the video; during the presentation of the first segment of the video on the user device, Identifying, at the server, a second format for a second segment of the video based on the quality of the network connection ([0018-0024], [0030-0034], [0038-0039], [0063-0076], [0078-0083] and [0088-0098]), note the MS/Nodes share network resources during transmission on content, the MS/Nodes monitor chunk request messages of MDs and responsive to the request, the MDs selects of a quality level of chunks from a plurality of selectable quality levels (of presentations) during transmission over the data transmission path to the MDs based on rendering performance; uses reinforcement learning of MDs to allow dynamic selection of the best quality under dynamic network conditions;;
            Determining, at the server, whether a format of the video is to be changed from the first format to the second format based at least on the group of quality metrics for the second segment of the video; and in response to determining that the format of the video is to be changed from the first format to the second format, causing the second segment having the second format to be presented by the user device(figs.1-7B [0018-0024], [0030-0034], [0038-0039], [0063-0076], [0078-0083] and [0088-0098]), note the MS/Nodes share network resources during transmission on content, the MS/Nodes monitor chunk request messages of MDs and responsive to the request, the MDs selects of a quality level of chunks from a plurality of selectable quality levels (of presentations) during transmission over the data transmission path to the MDs based on rendering performance; uses reinforcement learning of MDs to allow dynamic selection of the best quality under dynamic network conditions;;
	PETRANGELI discloses MS/Nodes monitor chunk request messages of MDs and responsive to the request, the MDs selects of a quality index, based on MOS,  of chunks from a plurality of selectable quality index or level (of presentations) during transmission over the data transmission path to the MDs based on rendering performance, including analysis data includes activity information (local performance or quality information during rendering, [0020-0026]) associated with content included in a corresponding segment of the video; uses reinforcement learning of MDs to allow dynamic selection of the best quality under dynamic network conditions including the use of Mean Opinion Score (MOS) algorithm to determine an indication of perceived AV quality ([0018-0024], [0030-0034], [0038-0039], [0063-0076], [0078-0083] and [0088-0098]), BUT appears silent as to identifying a group of quality metrics for each of a plurality of chunks of the video, generating, at the server, by inputting video features for each segment of the video into a trained model, a group of quality metrics for each segment from the plurality of segments and for each format from a group of available formats for the video, a difference between a quality metric for the subsequent segment and the quality metric for a preceding segment and generating, at the server, by inputting the video features for each segment of the video into a second trained model, a group of predicted viewership scores for each format from the group of available formats for the video; selecting, at the server, a first format for a first segment of the video based on the group of quality metrics for the first segment and based on the group of predicted viewership scores for the first segment” and further analyzing other parameters based on the group of quality metrics of segment(s) of the video 
	However, in the same field of endeavor, KOTTKE discloses video characterization for smart encoding based on perceptual quality optimization and further discloses receiving plurality of inputs or propagated signal of various medium (radio, infrared, laser, etc.), processing, identifying a group of quality metrics for each of a plurality of chunks of the video, generating, at the server, by inputting video features for each segment of the video into a trained model, a group of quality metrics for each segment from the plurality of segments and for each format from a group of available formats for the video, wherein each quality metric for a subsequent segment of the video corresponds to a difference between a quality metric for the subsequent segment and the quality metric for a preceding segment and generating, at the server, by inputting the video features for each segment of the video into a second trained model, a group of predicted viewership scores for each format from the group of available formats for the video; selecting, at the server, a first format for a first segment of the video based on the group of quality metrics for the first segment and based on the group of predicted viewership scores for the first segment” and further analyzing other parameters based on the group of quality metrics of segment(s) of the video; and further discloses using Just Noticeable Difference (JND) scores that indicate a minimum difference in a value of the quality metric from the first segment of the video to the second segment of the video that is perceptible to a viewer of the video to determine that the format of the video is to be changed from the first format to the second format is based on JND scores for the first format and the second format, which meets the claim limitations “generating, at the server, by inputting video features for each segment of the video into a trained model, a group of quality metrics for each segment from the plurality of segments and for each format from a group of available formats for the video, wherein each quality metric for a subsequent segment of the video corresponds to a difference between a quality metric for the subsequent segment and the quality metric for a preceding segment and further analyzing other parameters based on the group of quality metrics of segment(s) of the video” (figs.1-6, Abstract, [0017-0021], [0024-0027], [0033-0036], [0055-0071] and [0073-0083]), note selects sets of videos for a training set that models video quality, where the training set of model is recalculated with the rest of the videos whose estimated bitrates and thresholds and where the models area associated with I-frame, B-frame, P-frames, etc.; the model is derived from generating training data through subjective tests of set of video encoding and other plurality of inputs, applied to segments of video, including predicting bitrate at different frame sizes; dynamically generates set(s); selects an initial or default and dynamically generating set(s) of trained model(s) based on dynamically changing configuration parameters.
	Hence it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of KOTTKE into the system of PETRANGELI to efficiently encode segments of requested video to generate the best quality level(s) based on capabilities of the client and other network conditions and to furthermore use specific application(s) to generate a value of the quality metric to achieve a desire level(s) of quality for adaptive streaming on content for a specific application(s).
	As to claims 9-10 and 12-16, the claimed “A system for selecting a video format for adaptive video streaming…” is composed of the same structural elements that were discussed with respect to claims 1-2 and 4-8.


	5.	Claims 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETRANGELI et al (2016/0248835) in view of KOTTKE et al (2019/0289296) and further in view of BRAILOVSKIY et al (10,447,926) 
	As to claims 2, 11 and 19, PETRANGELI as modified by KOTTKE, discloses all the claim limitations as discussed above with respect to claims 2, 10 and 18 respectively, including capturing video using various medium, processing and encoding for streaming to MDs as discussed above, BUT appears silent as to wherein the data from the sensor includes motion information that indicates positioning of the camera during capture of a corresponding segment of the video.
	However, in the same field of endeavor, BRAILOVSKIY discloses motion estimation based video compression and encoding and further discloses wherein the data from the sensor includes motion information that indicates positioning of the camera during capture of a corresponding segment of the video (figs.1-3, 7-8, Abstract, Col.2, lines 36-63 and Col.3, lines 12-59)
	Hence it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of BRAILOVSKIY into the system of PETRANGELI as modified by KOTTKE to eliminate unwanted camera movement that results in shaky video to efficiently encode segments of requested video to generate the best quality level(s). 







Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
  /ANNAN Q SHANG/  Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           



ANNAN Q. SHANG